Order entered October 28, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00428-CV

          IN THE INTEREST OF D.F.D. AND T.Z.D., CHILDREN

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-19199

                                    ORDER

      Before the Court is appellant’s October 26, 2020 “Motion to Demand this

Court Read All Pleadings Defendant Files with this Court, and Adhere Only to

Constitutionally Compliant Law and Case Law, and Particularly, the Bill of Rights,

in Its Rulings.” Because appellant does not seek affirmative relief other than for

the Court exercise its duty, we DENY the motion.

      Also before the Court is appellant’s October 26, 2020 “Motion: Standard of

Review.” The motion focuses on the standard of review for recusal orders. We

DENY the motion.
      Appellee and the Office of the Attorney General have filed their respective

briefs on the merits. On the Court’s own motion, we extend the time for appellant

to file any reply brief to November 23, 2020. See TEX. R. APP. P. 38.3.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE